By the Court :
The appeal is from the judgment, and the only question necessary to be considered is, whether the findings support the judgment. It is found by the Court below that the assessment, upon which the proceedings are founded, contained no description of the property sought to be charged, except such as was contained in the “ diagram ”—a copy of which is in the findings. The resolution of intention was for the construction of sidewalks from Turk Street to Grove Street. Now, the diagram, as set forth in the findings, does not show the locality of these streets, or either of them, nor does it contain any other reference by which the location or description of the premises could be seen. It is *54possible that the diagram, set forth in the findings is not the entire diagram as prepared in the superintendent’s office; but, if this be so, the only portion we can consider is that sent up with the record.
Judgment reversed and cause remanded, with directions to render judgment for the defendants on the findings. Remittitur forthwith.